Title: To Thomas Jefferson from Samuel Osgood, 30 March 1802
From: Osgood, Samuel
To: Jefferson, Thomas


            Sir.
              New York March 30th. 1802
            Permit me, Sir, to render you my sincere Thanks for the honor you did me in appointing me to the Office of Supervisor of the internal Revenue for the District of New York.—Being assured that the whole Office is soon to be abolished, and as I have been informed thro’ Mr. Dewitt Clinton that you entertain a favourable Opinion of my Integrity; I beg Leave to inform you that it will give me great Pleasure to be continued in some Office under your Gift & Patronage.
            The Naval Officer of this City I do not know at all. But I beleive I may say without fear of Contradiction that he has no revolutionary or republican Merit: His Abilities to execute the Duties of the Office I have never heard questioned.
            If there should happen to be any Vacancy in that Office, the conferring it on me will greatly encrease the Obligations which you have been pleased already to lay me under.—
            I have the honor to be, with Sentiments of the highest Respect, Your most obedient Servant
            Samuel Osgood
          